UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8517



DAVID MAURICE BEATTY,

                                              Plaintiff - Appellant,

          versus

DOCTOR LINCOLN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge; Wallace Wade Dixon, Magistrate Judge. (CA-95-983)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


David Maurice Beatty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court order denying relief

on his 42 U.S.C. § 1983 (1988) complaint and a magistrate judge's

order denying his motion for appointment of counsel. We have

reviewed the record and the opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court and
magistrate judge. Beatty v. Lincoln, No. CA-95-983 (E.D.N.C. Dec. 4
& 22, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2